The defendant, age thirty-five, pleaded guilty to the charge of theft of a motor vehicle and was sentenced to a term of not less than four nor more than seven years in the state prison. The maximum penalty for this offense is imprisonment for not more than fifteen years for the first offense and not more than twenty years for any subsequent offense. General Statutes § 53-57.
On January 17, 1962, the defendant stole a 1958 Buick from a Catholic priest who had befriended him on the previous day. The day following the theft, the defendant was apprehended in Duxbury, Massachusetts, where the motor vehicle was also found in a disabled condition.
The defendant's record for automobile theft began in 1944. Since that time he has been convicted of automobile theft or operating without permission at least seven times. He has spent a total of twelve years in a reformatory, jail or prison for these offenses. It is apparent that when the defendant does some drinking he has some sort of compulsion to steal motor vehicles. The comments of the court at the time of sentencing are as appropriate as any this division could make. The court stated, "[I]n the opinion of the court it is unlikely that he will ever change this behavior pattern and under the circumstances the court feels it must protect society, at least for some time, against the criminal activities of this man."
   The sentence is proper and should stand.
HEALEY, BOGDANSKI and LOISELLE, JS., participated in this decision, but HEALEY, J., died before it was formalized by memoranda.